Citation Nr: 0709259	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-38 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the above claim.

In March 2006, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In October 2005, the veteran submitted a Form 21-4142 stating 
that he was seen by a doctor for his Social Security 
disability claim for PTSD and was awarded 100 percent 
disability in June 2005.  The RO requested disability records 
from the Social Security Administration (SSA) in November 
2005.  In December 2005, SSA responded to the request by 
sending a June 2005 disability determination.  However, it 
appears that SSA did not send the veteran's entire file and 
there is no indication that the RO attempted to obtain the 
rest of the veteran's Social Security records.  These records 
should be obtained on remand.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  




As the case must be remanded for the foregoing reason, the 
veteran's recent VA treatment records should be obtained and 
he should be afforded a VA examination to assess the current 
severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records for PTSD 
from the Puget Sound Healthcare System, 
dated since September 2005.

2.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits, which was granted 
in June 2005.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination report, and the 
examination report must reflect that the 
claims folders were reviewed.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability.




The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


